         Case 5:19-cr-00172-C Document 114 Filed 07/26/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                           )
                                                    )
                   Plaintiff,                       )
                                                    )
                                                    )      Case No. CR-19-172-C
ALDO IVAN SALAS-OCON,                               )
AKA BARNAL DE JESUS BERNAL-ESTRADA,                 )
                                                    )
                   Defendant.                       )

                                      ORDER

      Before the Court is defendant’s Unopposed Second Motion to Continue Jury

Trial and Request for Extension of Time Within Which to File Preliminary Trial

Documents (Doc. 112), filed July 23, 2021. Having reviewed the motion and

considered its premises, the Court finds upon consideration of the factors set forth

in 18 U.S.C. §3161(h)(7)(A) and (B), that a continuance is necessary to provide a

reasonable time for effective investigation and trial preparation, taking into account

the exercise of due diligence. The Court expressly finds that the ends of justice

served by continuing this case to the September 2021 trial docket outweigh the

interests of the defendants and the public in a speedy trial.         See 18 U.S.C.

§3161(h)(7)(A). Thus, the period of delay caused by granting the Motion shall be

excluded for purposes of the Speedy Trial Act.

      Accordingly, the Court hereby GRANTS defendant’s Unopposed Second

Motion to Continue Jury Trial and Request for Extension of Time Within Which to
         Case 5:19-cr-00172-C Document 114 Filed 07/26/21 Page 2 of 2




File Preliminary Trial Documents (Doc. 112); STRIKES this case from the Court’s

August 2021 trial docket; and RESETS this case on the Court’s September 2021 jury

trial docket. Further, the Court GRANTS defendant’s request for an extension of

time for filing requested jury instructions, motions in limine, notices, and requested

voir dire to September 1, 2021, as to all parties.

      IT IS SO ORDERED this 26th day of July, 2021.
